 



Exhibit 10(v)-6
AMENDED AND RESTATED PARENT GUARANTEE
          THIS AMENDED AND RESTATED PARENT GUARANTEE (this “Guarantee”) made and
delivered as of November 28, 2007, by ENERGYSOUTH, INC., a Delaware corporation
(the “Guarantor”) in favor of (i) each of the lenders from time to time parties
to the Credit Agreement described below (each a “Lender” and collectively the
“Lenders”), (ii) Regions Bank, in its capacities as Administrative Agent,
Issuing Bank, and Swingline Lender under the terms of the Credit Agreement and
the other Loan Documents referred to in the Credit Agreement (in such
capacities, the “Administrative Agent”, “Issuing Bank” and “Swingline Lender”,
respectively), and (iii) such of the Lenders and their respective Affiliates
that are holders of the Obligations as provided in the Credit Agreement (the
Lenders, the Administrative Agent, the Issuing Bank, the Swingline Lender, and
such Affiliates collectively referred to herein as the “Guaranteed Parties”).
W I T N E S S E T H:
          WHEREAS, Bay Gas Storage Company, Ltd., an Alabama limited partnership
(the “Subsidiary Borrower”), Guarantor, the Lenders, the Administrative Agent,
the Issuing Bank, and the Swingline Lender are parties to a certain Amended and
Restated Credit Agreement dated as of November 28, 2007 (as the same may be
further amended, restated, and supplemented from time to time, the “Credit
Agreement”; capitalized terms used in this Guarantee that are defined in the
Credit Agreement being used herein with the respective meanings given to such
capitalized terms in the Credit Agreement);
          WHEREAS, it is a condition to the Lenders’ obligation to make Loans to
Guarantor and Subsidiary Borrower, and the Issuing Bank’s obligation to issue
and continue in effect the Letters of Credit for the account of Guarantor and
Subsidiary Borrower, as provided in the Credit Agreement, that Guarantor
unconditionally guarantee the payment of (i) all Bay Gas Revolving Loans to
Subsidiary Borrower, (ii) all reimbursement and other payment obligations of
Subsidiary Borrower in respect of the Bay Gas LC issued for the account of
Subsidiary Borrower, (iii) all other Obligations of Subsidiary Borrower as
provided in the Loan Documents, and (iv) all Obligations of any Subsidiaries of
Guarantor in respect of Hedging Obligations and Treasury Management Obligations
owing to any Lenders or their respective Affiliates as provided in the Credit
Agreement (all such Loans to Subsidiary Borrower, all such reimbursement and
other payment obligations of Subsidiary Borrower in respect of the Bay Gas LC,
and all other such Obligations of Subsidiary Borrower and such Subsidiaries of
Guarantor being herein collectively referred to as the “Guaranteed Obligations”;
the term “Guaranteed Obligations” to include, without limitation (x) all
principal and interest due with respect to all Bay Gas Revolving Loans to
Subsidiary Borrower outstanding under the terms of the Credit Agreement, all
Letter of Credit fees payable by Subsidiary Borrower and all reimbursement
obligations and other payment obligations in respect of the Bay Gas LC, and all
payments due from, and all interest and fees payable by, Subsidiary Borrower and
any other Subsidiaries of Guarantor in respect of Hedging Obligations and
Treasury Management Obligations owing to

 



--------------------------------------------------------------------------------



 



any Lenders or their respective Affiliates, including, without limitation, all
interest and fees accruing or that would have accrued after the filing of a
petition in bankruptcy or other insolvency proceeding (whether or not such claim
for interest and fees is allowed or allowable in such proceeding), (y) all
commitment fees and all other fees, expenses, and amounts otherwise payable by
Subsidiary Borrower or other Subsidiaries of Guarantor for reimbursement or
indemnification under the terms of the Credit Agreement, any other Loan
Document, or any document evidencing or governing such Hedging Obligations and
Treasury Management Obligations, and (z) all renewals, extensions,
modifications, and refinancings (in whole or in part) of any of the amounts
referred to above); and
          WHEREAS, the issuance of the Bay Gas LC for the account of Subsidiary
Borrower and the making of Bay Gas Revolving Loans to Subsidiary Borrower will
result in direct and substantial benefits to Guarantor;
          NOW, THEREFORE, in order to induce the Issuing Bank to issue and
continue in effect the Bay Gas LC for the account of Subsidiary Borrower and to
induce the Guaranteed Parties to make Loans and otherwise to extend and continue
to extend credit to Subsidiary Borrower and other Subsidiaries of Guarantor
hereafter, and in consideration of $10.00 and other good and valuable
consideration received by Guarantor, Guarantor hereby declares and agrees:
          1. Guarantor hereby unconditionally and irrevocably guarantees to the
Guaranteed Parties, and any transferee of any of the Guaranteed Obligations, the
full and prompt payment when due of all Guaranteed Obligations and all costs,
charges and expenses (including reasonable attorneys’ fees) incurred or
sustained by the Guaranteed Parties in enforcing the obligations of Guarantor
hereunder. If any portion of the Guaranteed Obligations is not paid when due,
Guarantor hereby agrees to and will immediately pay same, without resort by the
Guaranteed Parties to any other person or party. The obligation of Guarantor to
the Guaranteed Parties hereunder is primary, absolute and unconditional. Any and
all payments by Guarantor hereunder shall be made free and clear of, and without
deduction for, any set-off, counterclaim, recoupment, or withholding so that, in
each case, each Guaranteed Party will receive, after giving effect to any Taxes
(other than taxes applicable to the Guaranteed Party of the types described in
the definition of “Excluded Taxes” as set forth in the Credit Agreement), the
full amount that it would otherwise be entitled to receive with respect to the
Guaranteed Obligations (but without duplication of amounts for Taxes already
included in the Guaranteed Obligations). Guarantor acknowledges and agrees that
this is a guarantee of payment when due, and not of collection.
          2. This Guarantee is continuing in nature and shall be effective with
respect to the full amount outstanding under all Guaranteed Obligations, now
existing or hereafter made or extended, and notwithstanding (i) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
like proceeding relating to Guarantor or Subsidiary Borrower, or any action
taken with respect to this Guarantee by any trustee or receiver, or by any
court, in any such proceeding, (ii) any lack of validity or enforceability of
the Credit Agreement or the other Loan Documents, or (iii) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Guarantor. Guarantor acknowledges and agrees that the number and
amounts of outstanding Guaranteed Obligations may fluctuate from time to time
hereafter, and that Subsidiary Borrower may make payments to the Guaranteed
Parties from time

- 2 -



--------------------------------------------------------------------------------



 



to time hereafter. Guarantor expressly agrees that this Guarantee shall continue
in full force and effect notwithstanding such fluctuations and payments, and
whether or not any Guaranteed Obligations are outstanding at any particular
time, until such time as all Guaranteed Obligations have been paid in full and
any commitment of the Guaranteed Parties under the Credit Agreement has been
terminated.
          3. Guarantor hereby waives notice of the Guaranteed Parties’
acceptance of this Guarantee and the creation, extension or renewal of any Loans
or other Guaranteed Obligations. Guarantor hereby consents and agrees that, at
any time or times, without notice to or further approval from Guarantor, and
without in any way affecting the obligations of Guarantor hereunder, the
Guaranteed Parties may, with or without consideration (i) release, compromise
with, or agree not to sue, in whole or in part, Subsidiary Borrower or any other
obligor, guarantor, endorser or surety on any Guaranteed Obligations,
(ii) renew, extend, accelerate, or increase or decrease the principal amount of
any Guaranteed Obligations, either in whole or in part, (iii) amend, waive, or
otherwise modify any of the terms of any Guaranteed Obligations or of any
Security Document or other undertaking of Subsidiary Borrower or any other
obligor, endorser, guarantor or surety in connection with any Guaranteed
Obligations, and (iv) apply any payment received from Subsidiary Borrower or
from any other obligor, guarantor, endorser or surety on any Guaranteed
Obligations to any of the liabilities of Subsidiary Borrower or of such other
obligor, guarantor, endorser, or surety which the Guaranteed Parties may choose.
          4. Guarantor hereby consents and agrees that the Guaranteed Parties
may at any time or times, either with or without consideration, surrender,
release or receive any property or other collateral of any kind or nature
whatsoever held by it or for its account securing any Guaranteed Obligations, or
substitute any collateral so held by the Guaranteed Parties for other collateral
of like or different kind, without notice to or further consent from Guarantor,
and such surrender, receipt, release or substitution shall not in any way affect
the obligations of Guarantor hereunder. The Guaranteed Parties shall have full
authority to adjust, compromise, and receive less than the amount due upon any
such collateral, and may enter into any accord and satisfaction agreement with
respect to the same as the Guaranteed Parties may deem advisable without
affecting the obligations of Guarantor hereunder. The Guaranteed Parties shall
be under no duty to undertake to collect upon such collateral or any part
thereof, and no Guarantor’s obligations hereunder shall be affected by the
Guaranteed Parties’ alleged negligence or mistake in judgment in handling,
disposing of, obtaining, or failing to collect upon or perfect a security
interest in, any such collateral.
          5. Guarantor hereby waives presentment, demand, protest, and notice of
dishonor of any of the liabilities guaranteed hereby. The Guaranteed Parties
shall have no duty or obligation (i) to proceed or exhaust any remedy against
Subsidiary Borrower, any other obligor, guarantor, endorser, or surety on any
Guaranteed Obligations, or any other security held by the Guaranteed Parties for
any Guaranteed Obligations, or (ii) to give any notice whatsoever to Subsidiary
Borrower, Guarantor, or any other obligor, guarantor, endorser, or surety on any
Guaranteed Obligations, in any case before bringing suit, exercising rights to
any such security or instituting proceedings of any kind against Guarantor,
Subsidiary Borrower, or any of them, and Guarantor hereby waives any requirement
for such actions by the Guaranteed Parties. Upon default by Subsidiary Borrower
and the Guaranteed Parties’ demand to Guarantor hereunder,

- 3 -



--------------------------------------------------------------------------------



 



Guarantor shall be held and bound to the Guaranteed Parties directly as
principal debtor in respect of the payment of the amounts hereby guaranteed,
such liability of Guarantor being joint and several with Subsidiary Borrower,
and all other obligors, guarantors, endorsers and sureties on any Guaranteed
Obligations.
          6. Guarantor hereby waives to the fullest extent possible as against
Subsidiary Borrower and its assets, any and all rights, whether at law, in
equity, by agreement or otherwise, to subrogation, indemnity, reimbursement,
contribution, payment or any other claim, cause of action, right or remedy that
would otherwise arise out of any payment by Guarantor hereunder, notwithstanding
the manner or nature of such payment including but not limited to (a) direct
payment by Guarantor, (b) set-off by the Administrative Agent, Issuing Bank or
any Lender against any liability or deposit owed by such entity to Guarantor,
(c) recovery by the Administrative Agent, Issuing Bank or any Lender against
Guarantor or any property of Guarantor, as the result of any judgment, judgment
lien, or legal process, (d) the application of the proceeds of any disposition
of all or any part of the collateral to the repayment or all or any part of the
Guaranteed Obligations, or (e) the conveyance of all or any part of any
collateral to the Administrative Agent, Issuing Bank or the Lenders in
satisfaction of all or any part of the Guaranteed Obligations, until the
indefeasible payment in full of the Guaranteed Obligations. The waivers set
forth above are intended by Guarantor and the Administrative Agent, Issuing Bank
and the Lenders to be for the benefit of Subsidiary Borrower and such waivers
shall be enforceable by Subsidiary Borrower as an absolute defense to any action
by Guarantor against Subsidiary Borrower or its assets which action arises out
of any payment by Guarantor hereunder.
          7. As an independent covenant, Guarantor hereby expressly covenants
and agrees for the benefit of the Guaranteed Parties that all obligations and
liabilities of Subsidiary Borrower to Guarantor of whatsoever description,
including without limitation, all intercompany receivables of Guarantor from
Subsidiary Borrower (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all obligations of Subsidiary Borrower to the
Guaranteed Parties under the terms of the Credit Agreement, this Guarantee, and
the other Loan Documents (collectively, the “Senior Claims”). If an Event of
Default shall occur, then, unless and until such Event of Default shall have
been cured, waived, or shall have otherwise ceased to exist, no direct or
indirect payment (in cash, property, securities, by set-off or otherwise) shall
be made by Subsidiary Borrower to Guarantor on account of or in any manner in
respect of any Junior Claim except such payments and distributions the proceeds
of which shall be applied to the payment of Senior Claims.
               In the event of a Proceeding (as hereinafter defined), all Senior
Claims shall first be paid in full before any direct or indirect payment or
distribution (in cash, property, securities, by set-off or otherwise) shall be
made to Guarantor on account of or in any manner in respect of any Junior Claim
except such payments and distributions the proceeds of which shall be applied to
the payment of Senior Claims. For purposes of the immediately preceding
sentence, “Proceeding” means Subsidiary Borrower or Guarantor shall commence a
voluntary case concerning itself under the United States Bankruptcy Code or any
other applicable bankruptcy laws; or any involuntary case is commenced against
Subsidiary Borrower or Guarantor; or a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy

- 4 -



--------------------------------------------------------------------------------



 



laws) is appointed for, or takes charge of, all or any substantial part of the
property of Subsidiary Borrower or Guarantor, or Subsidiary Borrower or
Guarantor commences any other proceedings under any reorganization, arrangement,
adjustment of debt, relief of debtor, dissolution, insolvency or liquidation or
similar law of any jurisdiction, whether commenced against Subsidiary Borrower
or Guarantor, or Subsidiary Borrower or Guarantor is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Subsidiary Borrower or Guarantor suffers any
appointment of any custodian or the like for it or any substantial part of its
property; or Subsidiary Borrower or Guarantor makes a general assignment for the
benefit of creditors; or Subsidiary Borrower or Guarantor shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or Subsidiary Borrower or Guarantor shall call a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; or Subsidiary Borrower or Guarantor shall by any act or failure to
act indicate its consent to, approval of or acquiescence in any of the
foregoing; or any organizational action shall be taken by Subsidiary Borrower or
Guarantor for the purpose of effecting any of the foregoing.
               In the event any direct or indirect payment or distribution is
made to Guarantor in contravention of this Section 7, such payment or
distribution shall be deemed received in trust for the benefit of the Guaranteed
Parties and shall be immediately paid over to the Administrative Agent for
application against the Guaranteed Obligations in accordance with the terms of
the Credit Agreement.
               Guarantor agrees to execute such additional documents as the
Administrative Agent may reasonably request to evidence the subordination
provided for in this Section 7.
          8. (a) Upon the occurrence of an Event of Default specified in
Section 8.1(g) or (h) of the Credit Agreement with respect to Subsidiary
Borrower, all Guaranteed Obligations shall automatically become immediately due
and payable by the Guarantor, without notice or other action on the part of the
Guaranteed Parties, and regardless of whether payment of the Guaranteed
Obligations by Subsidiary Borrower has then been accelerated. In addition, if
any event of the types described in Section 8.1(g) or (h) of the Credit
Agreement should occur with respect to Guarantor, and the Guaranteed Obligations
of Subsidiary Borrower have or thereafter become due and payable, then the
Guaranteed Obligations shall automatically become immediately due and payable by
Guarantor, without further notice or other action on the part of the Guaranteed
Parties.
           (b) Upon the insolvency or bankruptcy of Subsidiary Borrower, the
Guaranteed Parties’ rights hereunder shall not be affected or impaired by their
omission to prove all or any portion of its claim, and the Guaranteed Parties
may in its discretion value or refrain from valuing any security held by it
without in any way releasing, reducing or otherwise affecting Guarantor’s
obligations hereunder. Guarantor agrees that this Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
the liabilities hereby guaranteed are rescinded or must otherwise be returned or
restored by the Guaranteed Parties upon the insolvency or bankruptcy of
Subsidiary Borrower or any other obligor,

- 5 -



--------------------------------------------------------------------------------



 



guarantor, endorser or surety on any Loans, other Guaranteed Obligations, all as
though such payment had not been made.
          9. This Guarantee is in addition to, and is not intended to supersede
or be a substitute for, any other guarantee, suretyship agreement, or instrument
which the Guaranteed Parties may hold in connection with any Loans and other
Guaranteed Obligations.
          10. This Guarantee contains the entire agreement between the parties
relating to the subject matter hereof, and no provision hereof may be waived or
modified except by a writing executed by Guarantor and the Guaranteed Parties.
There is no understanding that any person other than the Guarantor shall execute
this or any similar Guarantee. Guarantor’s execution of this Guarantee was not
based upon any facts or materials provided by the Guaranteed Parties, nor was
Guarantor induced to execute this Guarantee by any representation, statement or
information made or furnished by the Guaranteed Parties. Guarantor further
acknowledges and agrees that Guarantor assumes sole responsibility for
independently obtaining any information or reports deemed necessary by Guarantor
in reaching any decision to execute this Guarantee.
          11. The failure or forbearance of the Guaranteed Parties on any
occasion to exercise any rights or remedies hereunder or otherwise granted to it
by law or another agreement shall not affect the obligations of Guarantor
hereunder and shall not constitute a waiver of such right or remedy or preclude
the later or further exercise thereof. Time is of the essence of this Guarantee
and Guarantor’s obligations hereunder.
          12. Any notice or demand which the Guaranteed Parties may be required
to give to Guarantor may be sent or made, at any Guaranteed Parties’ option, to
or on Guarantor in the same manner and with the same effect as provided with
respect to notices pursuant to Section 10.1 of the Credit Agreement.
          13. This Guarantee shall bind and inure to the benefit of the
respective successors and assigns of Guarantor and the Guaranteed Parties.
          14. If any provision of this Guarantee or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Guarantee or the application of such provision to persons
or circumstances, other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Guarantee shall be valid and enforceable to the full extent permitted by law.
          15. In addition to and not in limitation of all rights of set-off that
the Guaranteed Parties may have under applicable law, the Guaranteed Parties
shall, upon the occurrence of any Event of Default and whether or not the
Guaranteed Parties have made any demand or the Guaranteed Obligations are
matured, have the right to appropriate and apply to the payment of the
Guaranteed Obligations all deposits (general or special, time or demand,
provisional or final) of Guarantor then or thereafter held by, and other
indebtedness or property then or thereafter owing to Guarantor by, any of the
Guaranteed Parties whether or not related to this Guarantee or any transaction
hereunder.

- 6 -



--------------------------------------------------------------------------------



 



          16. (a) THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF GEORGIA.
          (b) Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guarantee or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Guarantee or any other Loan Document against
Guarantor or its properties in the courts of any jurisdiction.
          (c) Guarantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in Section 16(b) and brought in any court
referred to in Section 16(b). Guarantor irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Guarantor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement. Nothing in
this Guarantee or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
          (e) TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT OR ANY MATTER ARISING IN CONNECTION HEREUNDER OR THEREUNDER.
          17. This Guarantee may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
          18. This Guarantee is an amendment and restatement of that certain
Parent Guarantee made by Guarantor in favor of the Guaranteed Parties dated as
of August 14, 2007 (the “Original Guarantee”) and is not being given by
Guarantor or accepted by Secured Parties as a novation of, or in satisfaction of
any obligations or liabilities arising under, the Original

- 7 -



--------------------------------------------------------------------------------



 



Guarantee. All obligations and liabilities of Guarantor under the Original
Guarantee as of the date hereof shall continue in effect on and after the date
hereof and shall be evidenced and governed by this Guarantee.

- 8 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed
by its duly authorized officer as of the date first above written.

                  GUARANTOR:    
 
                ENERGYSOUTH, INC.    
 
           
 
  By   /s/ Charles P. Huffman
 
Name: Charles P. Huffman    
 
      Title: Executive Vice President and Chief
          Financial Officer    

[SIGNATURE PAGE FOR PARENT GUARANTEE]

 



--------------------------------------------------------------------------------



 



THE PROVISIONS OF SECTION 7 ABOVE HEREBY ACKNOWLEDGED AND AGREED TO:

                      BAY GAS STORAGE COMPANY, LTD.,
as Subsidiary Borrower    
 
                    By:   EnergySouth Midstream, Inc.,
its sole general partner    
 
               
 
      By:   /s/ Charles P. Huffman
 
Name: Charles P. Huffman    
 
          Title: Executive Vice President and Chief
          Financial Officer    

[SIGNATURE PAGE FOR PARENT GUARANTEE]

 